Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 03/12/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-15 are directed to non-statutory subject matter.
Regarding Claims 9-15, the claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a computer program that could be downloaded and executed on a computing device (see page 7, paragraph [0022] of the applicant’s specification). Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and therefore, without the computer-readable medium needed to realize the computer program’s functionality, it is non-statutory functional descriptive material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maas et al. US Patent 10,854,192 B1) in view of Aleksic et al. (US Patent 9,978,367 B2).
Regarding Claims 1 and 9, Mass teaches a computer-implemented method (see Fig.1 (100) and Col.3, Line 8-16), comprising:
receiving, by a computing device, event data (see Fig.2 (111,120) and Col.4, Line 25-38, receiving audio data from user utterance);
extracting, by the computing device, features of the event data (see Fig.7 (258), Col.24, Line 51 – Col.25, Line 2, speech recognition engine passes extracted features to a trained neural network);
predicting, by a neural network of the computing device, an action for the computing device to take based on the features of the event data (see Fig.7 (258), Col.3, Line 53-65 and  Col.24, Line 51 – Col.25, Line 2, predicting a domain and response using a trained neural network), wherein the action is associated with a confidence level (see Col.3, Line 53-65 and Col.24, Line 51 – Col.25, Line 2, predicting a domain and response based on the determined confidence level);
and determining, by the computing device, whether the confidence level meets a predetermined threshold value (see Col.24, Line 51 – Col.25, Line 2, predicting a domain and response based on the determined confidence level and use of threshold criteria).
Maas fails to teach a cloud computing system utilizing an edge computing device and a cloud server, wherein the edge computing device is configured to determine that a network connection to the cloud server is not available.
Aleksic, however, teaches a cloud-based speech recognition system configured to enable speech recognition services at an edge computing device when connection to the could server is unavailable (see Fig.1 (102,108) and Col.5, Line 14-28), wherein the .
It would have been obvious for one skilled in the art, before the filing date of the application, to utilize a cloud-based speech recognition system wherein the edge computing device is configured to determine that a network connection to a cloud server is unavailable. The motivation would be enable speech recognition processing at the edge or user computing device when the device is offline or the network connection to a remote server is unavailable. The cloud-based speech recognition system would enable the speech recognition processing to take place either at the remote server when the network connection to the server is available or at the local or user computing device when the network connection to the server is unavailable.
Regarding Claims 2 and 10, Maas further teaches wherein the computing device implements the action based on the determining that the confidence level meets the predetermined threshold value (see Fig.7 (258), Col.24, Line 51 – Col.25, Line 2, a request is processed based on the confidence level meeting a threshold).
Regarding Claim 8, Maas further teaches wherein the event data comprises audio data (see Fig.2 (111) and Col.4, Line 25-38).
Claims 3-4, 11-12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maas et al. US Patent 10,854,192 B1) in view of Aleksic et al. (US Patent 9,978,367 B2), and in further view of Newman et al. (US Patent 9,953,653 B2).
Regarding Claims 3 and 11, Maas teaches determining whether the confidence level meets a threshold (see Col.24, Line 51 – Col.25, Line 2, predicting a domain and response based on the determined confidence level), but fails to teach an edge computing device configured to determine whether the network connection to the cloud server is now available when the confidence level does not meet the predetermined threshold.
Newman, however, teaches initiating a network connection to a remote server for sending the speech data to the server when the confidence level of the speech recognition result at the user device is below a predetermined threshold (see Fig.1 (102,110,122), Fig.3 (324,326), Col.8, Line 51-55 and Col., Line 27-31).
It would have been obvious for one skilled in the art, before the filing date of the application, to include to the method of Claim 1 the step for determining, by the edge computing device, whether the network connection to the cloud server is now available when the confidence level does not meet the predetermined threshold. The motivation would be to utilize a remote server for assistance with the speech recognition processing when the confidence level of the speech recognition results at the edge or user computing device is lower than a predetermined threshold.
Regarding Claims 4 and 12, Newman further teaches sending the event data to the cloud server when the network connection to the cloud server is available (see Fig.1 (102,110,122) and Col.8, Line 51-55).
Regarding Claim 16, Maas teaches a system (see Fig.1 (100) and Col.3, Line 5-16) comprising:
a processor, a computer readable memory and a computer readable storage medium associated with a computing device (see Fig.12 (1204,1206) and Col.25, Line 50-60),
program instructions to receive, by a computing device, event data (see Fig.2 (111,120) and Col.4, Line 25-38, receiving audio data from user utterance);
program instructions to extract, by the computing device, features of the event data (see Fig.7 (258), Col.24, Line 51 – Col.25, Line 2, speech recognition engine passes extracted features to a trained neural network);
program instructions to predict, by a neural network of the computing device, an action for the computing device to take based on the features of the event data (see Fig.7 (258), Col., Line 53-65 and Col.24, Line 51 – Col.25, Line 2, predicting a domain and response using a trained neural network), wherein the action is associated with a confidence level (see Col.3, Line 53-65 and Col.24, Line 51 – Col.25, Line 2, predicting a domain and response based on the determined confidence level);
program instructions to determine, by the computing device, whether the confidence level meets a predetermined threshold value (see Col.24, Line 51 – Col.25, Line 2, predicting a domain and response based on the determined confidence level and use of threshold criteria);
and program instructions to implement the action based on the determining that the confidence level meets the predetermined threshold value (see Fig.7 (258), Col.24, Line 51 – Col.25, Line 2, a request is processed based on the confidence level meeting a threshold).
wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (see Fig.12 (1206) and Col.25, Line 50-60).
Maas fail to teach a cloud computing system utilizing an edge computing device and a cloud server, wherein the edge computing device is configured to determine that a network connection to the cloud server is not available, and determine that a network connection to the cloud server is now available when the confidence level does not meet the predetermined threshold value.
Aleksic, however, teaches a cloud-based speech recognition system configured to enable speech recognition services at an edge computing device when connection to the could server is unavailable (see Fig.1 (102,108) and Col.5, Line 14-28).
Newman teaches initiating a network connection to a remote server for sending the speech data to the server when the confidence level of the speech recognition result at the user device is below a predetermined threshold (see Fig.1 (102,110,122), Fig.3 (324,326), Col.8, Line 51-55 and Col., Line 27-31).
It would have been obvious for one skilled in the art, before the filing date of the application, to utilize a cloud-based speech recognition system wherein the edge computing device is configured to determine that a network connection to a cloud server is unavailable. The motivation would be enable speech recognition processing at the edge or user computing device when the device is offline or the network connection to a remote server is unavailable. The cloud-based speech recognition system would enable the speech recognition processing to take place either at the remote server when the network connection to the server is available or at the local or user computing device when the network connection to the server is unavailable.
It also would have been obvious for one skilled in the art to include to the method of Claim 1 the step for determining, by the edge computing device, whether the network connection to the cloud server is now available when the confidence level does not meet the predetermined threshold. The motivation would be to utilize a remote server for assistance with the speech recognition processing when the confidence level of the speech recognition results at the edge or user computing device is lower than a predetermined threshold.
Regarding Claim 20, Maas further teaches wherein the event data comprises audio data (see Fig.2 (111) and Col.4, Line 25-38), wherein the computing device is a voice-responsive intelligent personal assistant device (see Fig.1 (110) and Col.3, Line 46-53).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maas et al. US Patent 10,854,192 B1) in view of Aleksic et al. (US Patent 9,978,367 B2), and in further view of Wang et al. (US Patent 9,811,765 B2).
Regarding Claims 7 and 15, Maas teaches extracting, by the computing device, the features of the event data (see Fig.7 (258), Col.24, Line 51 – Col.25, Line 2, speech recognition engine passes extracted features to a trained neural network), but Mass and Aleksic fail to teach wherein the feature encoder of the edge computing device performs the extracting of the features event data utilizing convolution neural networks of the feature encoder.
Wang, however, teaches utilizing a convolution neural network for analyzing visual imagery (see Fig.4 (316,402) and Col.8, Line 12-27).
It would have been obvious for one skilled in the art, before the filing date of the application, to the method of Claim 1 the step for extracting, by the edge computing device, the features event data utilizing convolution neural networks of the feature encoder. The motivation would be to process and analyze visual imagery at the edge computing device.

Claim Objections
Claims 5-6, 13-14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 5-6, 13-14 and 17-19, the following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the base claim and intervening claims) “receiving, by the edge computing device, a cloud-determined action for the edge computing device to take based on the event data; and providing, by the edge computing device, the cloud-determined action to the local neural network with the features of the event data for training of the local neural network”, as found in Claims 5, 13 and 17. Similar features are claimed in Claims 6, 14, 18 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672